DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,15, and 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syed et al. (US 9379090 B1; Syed).
Regarding claim 1, Syed discloses a radio frequency (RF) multi-chip module comprising: a package substrate (Fig. 3, 350; Column 6 lines 8-50); a first RF die  (Fig. 3, 310; Column 6 lines 8-50) coupled with the package substrate at an inactive side of the first RF die; a second RF die  (Fig. 3, 320; Column 6 lines 8-50) coupled with the package substrate at an inactive side of the second RF die; and a bridge  (Fig. 3, 330; Column 6 lines 8-50) coupled with an active side of the first RF die and an active side of the second RF die such that the first and second RF dies are communicatively coupled through the bridge, and such that the first and second RF dies are at least partially between the package substrate and the bridge.
Regarding claim 2, Syed discloses the RF multi-chip module of claim 1, wherein the bridge includes silicon. (Fig. 3, 330; Column 1 line 23)
Regarding claim 15, Syed discloses a method of forming a microelectronic package, wherein the method comprises: coupling a backside of a first radio frequency (RF) die (Fig. 3, 310; Column 6 lines 8-50) to a package substrate (Fig. 3, 350; Column 6 lines 8-50); coupling a backside of a second RF die (Fig. 3, 320; Column 6 lines 8-50) to the package substrate; and coupling a bridge (Fig. 3, 330; Column 6 lines 8-50)  to an active side of the first RF die and an active side of the second RF die such that the first and second RF dies are positioned between the bridge and package substrate, and wherein the first RF die and the second RF die are communicatively coupled with one another by the bridge.
Regarding claim 17, Syed discloses the method of claim 15, wherein coupling the bridge  (Fig. 3, 330; Column 6 lines 8-50) to the active side of the first RF die (Fig. 3, 310; Column 6 lines 8-50)  and the active side of the second RF die (Fig. 3, 320; Column 6 lines 8-50) includes coupling the bridge to the package substrate (Fig. 3, 350; Column 6 lines 8-50).
Allowable Subject Matter
Claims 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art (US-20130168854-A1 and Figure 2) discloses all of the features of claim 10 except for wherein the bridge includes a ground layer and a power layer .
Regarding claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and a bridge …includes a ground layer, and a power layer.”, as recited in Claim 10, with the remaining features.
Claims 3-9, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4 is objected to due to dependence on claim 3 only. Claims 6-9 are objected to due to their dependency on claim 5 only. Claims 19 and 20 are objected to due to dependency on claim 18 only. 
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art cited above is silent on the following limitations in combination with the claimed features of independent claims 1 and 15 respectively.
Regarding claim 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " the bridge includes a thermal via that is thermally coupled with the first RF die”, as recited in Claim 3, with the remaining features.
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " an electromagnetic shield element that is at least partially positioned between, and coupled with, the bridge and the package substrate, and wherein the electromagnetic shield element surrounds a signal interconnect between the first RF die and the bridge”, as recited in Claim 5, with the remaining features.
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " coupling an integrated heat spreader (IHS) to the bridge such that the bridge is at least partially between the first RF die and the IHS., as recited in Claim 16, with the remaining features.
Regarding claim 18, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " includes positioning a signal interconnect between the die and the bridge inside of an electromagnetic shielding element that is at least partially positioned between the package substrate and the bridge.”, as recited in Claim 1, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816